LEE R. WEST, Chief Judge.
This matter comes before the Court upon the appeal of Appellants, Alvin- Jones and John Mantooth, his attorney, from the decision of the Honorable Richard L. Bohanon denying summary judgment to Appellants and dismissing Appellants’ adversary complaint to determine that certain attorney’s fees were nondischargeable under 11 U.S.C. § 523(a)(5). Appellee, Debbie Jean Jones, has responded and upon consideration of the parties’ submissions, the Court finds that the judgment of the Honorable Richard L. Boha-non should be reversed.
The Court concurs with the ruling of the Honorable Robin J. Cauthron in In re Graves, CIV-92-486-C, that the determination of child custody is essential to the children’s proper “support” and that attorney’s fees incurred in custody modification proceedings should likewise be considered as obligations of support. In this matter, Judge Bohanon made a finding that the critical issue litigated between the parties was custody and that the attorney’s fees incurred by Appellant Alvin Jones were dischargeable because the fees did not relate to “support” of the children. The Court, however, agrees with Judge Cauthron and finds that the attorney’s fees are related to the children’s “support” and therefore are nondischargeable in bankruptcy.
Accordingly, the judgment of the Honorable Richard L. Bohanon is REVERSED and REMANDED to the United States Bankruptcy Court for the Western District of Oklahoma for any necessary proceedings consistent with this Order.